DETAILED ACTION

This office action is in response to the preliminary amendment filed 8/17/2021. As directed by the amendment, no claims have been amended, claims 1-20 have been cancelled, no claims have been newly added, and claims 24 and 28 have been withdrawn as being directed to a non-elected species.  Thus, claims 21-44 are presently pending in this application, with claims 21-23, 25-27, and 29-44 presented on the merits
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species IX (figs 117-118) in the reply filed on 8/17/2021 is acknowledged.  The traversal is on the ground(s) that there would not have been a serious burden on the Examiner of restriction is not required.  This is not found persuasive because each of the species disclosed in the requirement for restriction disclose a distinct mechanism of connecting a pressure port to a patient interface system.  Therefore, different search strategies or search queries are required to search for each distinct species, and a search for each connection mechanism may require search in different classes or subclasses outside the applicant’s field of endeavor to find analogous art that would reasonably pertinent to the problem of connecting an adaptor to a patient interface for each connection mechanism.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or 8/17/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 34-37 and 39-43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Veliss (WO2008/106712A1).
Regarding claim 34, Veliss discloses a patient interface configured to deliver pressurized breathable gas to a patient's airways, the patient interface comprising: a flexible cushion (24) (cushion) arranged to interface with and deliver air to a nose of the patient in use (para [00112])); a frame (14) (frame or support structure) (para [00191]) that is more rigid than the flexible cushion (12) configured to support the flexible cushion (12) (para [0016]); and a self-sealing inlet (88) (hollow cylindrical protrusion, which are provided with two flaps made from resilient material to block fluid communication) (para 
Regarding claim 35, Veliss discloses the sealing valve (flaps) is configured to be opened by the insertion of the air delivery tube (18) into the inlet (88) (each flap is readily displaced to an open position by insertion of the elbow (18) to allow fluid communication with the air chamber (26) of the cushion (12)) (para [00142]).
Regarding claim 36, Veliss discloses the sealing valve (flaps) is integrally formed with the flexible cushion (12) (flaps are provided at the cylindrical protrusions (88) of the cushion (12), and therefore form an intergral unit with the cushion (12)) (para [00142]).
Regarding claim 37, Veliss discloses the sealing valve comprises a plurality of flaps (two flaps) (para [00142]).
Regarding claim 39, Veliss discloses the sealing valve (flaps) is biased to the closed position (para [00142]).
Regarding claim 40, Veliss discloses the flexible cushion (12) and the frame (14) are separable from each other (rigid cylinders (112) of frame (114) can be flexed outwardly to receive the cylindrical protrusions (88) of cushion (12), and therefore can be flexed outwardly to separate the frame (14) from the cushion (12)) (para [00147]).
Regarding claim 41, Veliss discloses another inlet opening (88) (cushion (12) includes two cylindrical protrusions extending from each of its lateral sides (36)) (para [00134]), wherein both inlet openings (88) comprise a respective sealing valve (flaps) configured to automatically close the respective inlet when the inlet is not connected to the air delivery tube (18) (the flaps are provided at the cylindrical protrusions) (para [00142]).
Regarding claim 42, Veliss discloses the inlet openings (88) are located on opposite lateral sides of the patient interface (extending from each of the lateral sides (36) of the cushion (12)) (para [00134]).
Regarding claim 43, as discussed above, Veliss discloses a patient interface assembly configured to pressurized breathable gas to a patient's airways, the patient interface assembly comprising: the patient interface of claim 34; and further including the air delivery tube (18) (elbow) (para [00142]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veliss et al as applied to claim 37 above, and further in view of Von Hollen et al (2011/0247616).
Regarding claim 38, Veliss discloses a plurality of flaps.
Veliss does not disclose the flaps are hinged.
However, Von Hollen in figs 2-3 teaches a delivery adaptor including an opening (36) (dock opening) including a plurality of flaps (34) configured open to receive a mouthpiece (54) (para [0019]), wherein the flaps (34) are hinged (flaps are configured to flex or pivot by virtue of a hinge) (para [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plurality of flaps of Veliss to be hinged as taught by Von Hollen in order to allow the flaps to flex or pivot to sealingly receive the air hose (para [0030]).
Claims 21, 23, 25-27, 29-33, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veliss et al in view of  Boussignac et al (6,273,087).
Regarding claim 21, Veliss discloses a patient interface configured to deliver pressurized breathable gas to a patient's airways, the patient interface comprising: a flexible cushion (24) (cushion) arranged to interface with and deliver air to a nose of the patient in use (para [00112])); a frame (14) (frame or support structure) (para [00191]) that is more rigid than the flexible cushion (12) configured to support the flexible cushion (12) (para [0016]); and an inlet opening (88) (hollow cylindrical protrusion configured to removably receive an air delivery tube (18) (for receiving an elbow (18)) (para [00134]).
Veliss does not disclose a removable pressure port configured to be received by the inlet opening in lieu of the air delivery tube, the removable pressure port being connectable to a pressure monitor configured to determine the pressure of the breathable gas.
However, Boussignac in fig 1 teaches a patient interface including a cushion (4) arranged to deliver air to a patient in use and a rigid shell (2) including an inlet opening (6) (tubular projection) (col 2, ln 19-29), and a removable pressure port (5) (tubular device) configured to be received by the inlet opening (6) in lieu of an air delivery tube (removable pressure port is used as an adaptor for inlet and outlet of respiratory gases and can be connected to artificial respiration equipment) (col 2, ln 25-29), the removable pressure port (5) being connectable to a pressure monitor (17) (pressure measuring device) configured to determine the pressure of the breathable gas (col 2, ln 46-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient interface of Veliss by providing a removable pressure port configured to be received by the inlet opening in lieu of the air delivery tube, the removable pressure port being connectable to a pressure monitor configured to determine the pressure of the breathable gas as taught by Boussignac in order to measure the pressure and/or the composition of respiratory gas accurately by avoiding gas turbulence (Boussignac, col 1, ln 27-33).
Regarding claim 23, the modified Veliss’s reference discloses the removable pressure port (5 of Boussignac) is configured to receive a supply of breathable gas from a source outside of the patient interface (2 of Boussignac) (removable pressure port (5 of Boussignac) can be connected to artificial respiratory equipment on its proximal end) (Boussignac, col 2, ln 25-29).
Regarding claim 25, the modified Veliss’s reference discloses a pressure tube (14 of Boussignac) (outlet adaptor) attached to the pressure port (5 of Boussignac), the pressure tube (14 of Boussignac) being attachable to the pressure monitor (17 of Boussignac) (as shown in fig 1 of Boussignac, outlet adaptor (14 of Boussignac) is formed as a tube and is attachable to pressure monitor (17 of Boussignac) via connection (18 of Boussignac) which connects the outlet adaptor (14 of Boussignac) of pressure port (5 of Boussignac) to pressure monitor (17 of Boussignac)) (Boussignac, col 2, ln 46-52).
Regarding claim 26, the modified Veliss’s reference discloses the pressure tube (14 of Boussignac) is permanently attached to the pressure port (as shown in fig 1 of Boussignac, outlet adaptor (14 of Boussignac) is formed of the same material as the body of pressure port (5 of Boussignac) and therefore is permanently attached to the pressure port (5 of Boussignac)) (Boussignac, col 2, ln 46-52).
Regarding claim 27, Veliss discloses headgear (16) attachable to the frame (14) and configured to support the flexible cushion (12) and the frame (14) on the patient's head (para [00103]).
Regarding claim 29, Veliss discloses the headgear (16) comprises a rigidizer (22) (rigid member) (para [00165]).
Regarding claim 30, Veliss discloses the flexible cushion (12) and the frame (14) are separable from each other (rigid cylinders (112) of frame (114) can be flexed outwardly to receive the cylindrical protrusions (88) of cushion (12), and therefore can be flexed outwardly to separate the frame (14) from the cushion (12)) (para [00147]).
Regarding claim 31, Veliss discloses another inlet opening (88) (cushion (12) includes two cylindrical protrusions extending from each of its lateral sides (36)) (para [00134]), wherein both inlet openings (88) comprise a respective sealing valve (flaps) configured to automatically close the respective inlet when the inlet is not connected to the air delivery tube (18) (the flaps are provided at the cylindrical protrusions) (para [00142]).
Regarding claim 32, Veliss discloses the inlet openings (88) are located on opposite lateral sides of the patient interface (extending from each of the lateral sides (36) of the cushion (12)) (para [00134]).
Regarding claim 33, as discussed above, Veliss discloses a patient interface assembly configured to pressurized breathable gas to a patient's airways, the patient interface assembly comprising: the patient interface of claim 21; and further including an air delivery tube (18) (elbow) (para [00142]).
Regarding claim 44, Veliss discloses a patient interface configured to deliver pressurized breathable gas to a patient's airways, the patient interface comprising: a flexible cushion (24) (cushion) arranged to interface with and deliver air to a nose of the patient in use (para [00112])); a frame (14) (frame or support structure) (para [00191]) that is more rigid than the flexible cushion (12) configured to support the flexible cushion (12) (para [0016]); and a self-sealing inlet (88) (hollow cylindrical protrusion, which are provided with two flaps made from resilient material to block fluid communication) (para [00142]) configured to removably receive an air delivery tube (18) (for receiving an elbow (18)) (para [00134]), wherein the self-sealing inlet (88) comprises a sealing valve (flaps made from resilient material (e.g. silicone) configured to automatically close the inlet (88) when the inlet (88) is not connected to the air delivery tube (18) (flaps are biased towards a closed position whereat they seal against the cylindrical protrusions (88) to block fluid communication between the air chamber (26) of the cushion (12) and the ambient air) (para [00142]).
Veliss does not disclose a removable pressure port configured to be received by the inlet opening in lieu of the air delivery tube, the removable pressure port being connectable to a pressure monitor configured to determine the pressure of the breathable gas.
However, Boussignac in fig 1 teaches a patient interface including a cushion (4) arranged to deliver air to a patient in use and a rigid shell (2) including an inlet opening (6) (tubular projection) (col 2, ln 19-29), and a removable pressure port (5) (tubular device) configured to be received by the inlet opening (6) in lieu of an air delivery tube (removable pressure port is used as an adaptor for inlet and outlet of respiratory gases and can be connected to artificial respiration equipment) (col 2, ln 25-29), the removable pressure port (5) being connectable to a pressure monitor (17) (pressure measuring device) configured to determine the pressure of the breathable gas (col 2, ln 46-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the patient interface of Veliss by providing a removable pressure port configured to be received by the inlet opening in lieu of the air delivery tube, the removable pressure port being connectable to a pressure monitor configured to determine the pressure of the breathable gas as taught by Boussignac in order to measure the pressure and/or the composition of respiratory gas accurately be avoiding gas turbulence (Boussignac, col 1, ln 27-33).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veliss et al and Boussignac et al as applied to claim 21 above, and further in view of Jones et al (2006/0201514).
Regarding claim 22, modified Veliss discloses a pressure port having an outlet adaptor (14 of Boussignac) (Boussignac, col 2, ln 46-52).
Modified Veliss does not disclose the pressure port is a Luer port.
However, Jones in fig teaches a patient interface assembly including a pressure port (50) (elbow) configured to attach to a patient interface (30) (shell/cushion) at a proximal end (para [0266]) and an air delivery conduit (not shown) at a distal end (para [0265]), and wherein the pressure port (50) includes a port (56) which is a Leur port for attaching to a pressure sensor (para [0274]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the outlet adaptor of the pressure port to be a Leur port as taught by Jones, as it would be a combination of prior art elements according to known methods in order to provide a suitable connection known in the art for connecting a pressure port to a pressure monitor.  See MPEP 2143(I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stenzler (6,067,983) and Orr et al (2002/0162397) disclose removable pressure ports for a patient interface, and Grzegorzewska et al (2009/0202207), Steffan (2008/0196768), and Schulz (4,641,646) disclose tethers for respiratory components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785